Citation Nr: 1023204	
Decision Date: 06/22/10    Archive Date: 07/01/10

DOCKET NO.  08-37 012A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent disabling 
for a partial seizure disorder.

2.  Entitlement to service connection for residuals of 
seizure medication.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel




INTRODUCTION

The Veteran served on active duty from April 1975 to April 
1979. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2007 rating decision of the 
RO in St. Louis, Missouri, which continued a 40 percent 
rating for a seizure disorder and denied service connection 
for residuals of seizure medication.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran seeks an increased rating for his service-
connected seizure disorder, currently evaluated as 40 percent 
disabling, and service connection for residuals of seizure 
medication, to include diarrhea and elevated ammonia levels.  
After a thorough review of the claims file, the Board finds 
that the record is not sufficiently developed to ensure an 
informed decision.  

The medical evidence of record consists of private hospital 
reports dated in August and September 2003, VA treatment 
records dated from September 2002 to July 2005, March 2006 to 
February 2007, August 2007 to November 2007 and December 2008 
to October 2009, and VA examination reports dated in October 
2007 and October 2009.  The VA treatment records reflect 
ongoing treatment for seizures with antiepileptic medication.  
In March 2006, the Veteran reported that he was having more 
seizures after he had stopped taking Dilantin.  In October 
2007, the Veteran reported having had several "different 
seizures."  On VA examination in October 2007, it was noted 
that the Veteran's seizures occurred once or twice a month, 
lasting hours on each occurrence.  

VA treatment records dated in March 2009 note that the 
Veteran had no seizures in December, three seizures in 
January, two in February, and two so far in March.  In April 
2009, the Veteran reported having had an increase in seizures 
after switching from Oxycodone, but that that the condition 
was now stable again.  In May 2009, the Veteran reported that 
his seizure frequency had skyrocketed immediately upon 
switching from Oxycodone to Methadone, resulting in eight 
seizures in the first week.  The impression was partial 
seizure disorder and secondary GTC seizure disorder.  In June 
2009, the Veteran reported that his most recent seizure had 
been on June 15th.  In July 2009, it was noted that although 
the Veteran had initially experienced increased seizure 
activity upon switching from Oxycodone, his seizure activity 
was now back to baseline.  In August 2009, the Veteran 
reported having had two seizures that month, grand mal type, 
that was no more frequent than usual.  

On VA examination in October 2009, the Veteran reported that 
his most recent seizure had been on September 27th.  A 
history of generalized convulsive epilepsy (grand mal, 
atonic, myoclonic, tonic, clonic, tonic-clonic) and simple 
partial epilepsy (Jacksonian, focal motor or sensory, or 
autonomic epilepsy) was reported.  The seizures were noted as 
being accompanied by post-ictal confusion lasting one hour.  
It was also noted that the psychomotor seizures were 
characterized by generalized convulsions with 
unconsciousness, episodes of random motor movements, episodes 
of abnormalities of thinking memory or mood.  As to the 
frequency of the seizures, the Veteran reported having at 
least one episode of complex partial epilepsy, characterized 
by automatic states and/or generalized convulsions with 
unconsciousness, per month during the past 12 months.  He 
also reported having five to eight episodes of complex 
partial epilepsy, characterized by brief episodes of random 
motor movements, hallucinations, perceptual illusions, 
abnormalities of thinking, memory or mood, or autonomic 
disturbances, per week during the past 12 months.  
Specifically, the Veteran reported having approximately three 
tonic clonic seizures and 30 partial seizures per month.  It 
was noted that the seizures had increased in frequency within 
the past 12-month period.  

The evidence as listed in a November 2008 statement of the 
case (SOC) includes VA treatment reports dated from October 
2000 to November 2008.  In addition, the SOC notes that the 
treatment reports reflect the following seizure history: 
1/29/05, 1 grand mal; 2/28/07, 2 small; 4/15/07, 0; 5/8/07, 2 
small (probable); 6/14/07, 5-6 grand mal; 8/3/07, 2 small; 
1/11/08, "several different" seizures; 4/22/08, 2/3 grand 
mal per month; 5/19/08, 1-2 grand tonic clonic per week; 
8/19/08, 5 generalized type; and 11/24/08 showing 
minor/partial seizures being stable and a history of seizures 
which is not specified.  The Board observes that none of the 
aforementioned evidence is anywhere in the claims file.  
Indeed, there are no records of VA treatment for the 
following periods: August 2005 to February 2006, March 2007 
to July 2007 and December 2007 to November 2008.  As the 
November 2008 SOC specifically identifies VA treatment dates 
that are not contained within the medical evidence of record, 
the Board finds it necessary to remand the case in order to 
obtain the missing VA treatment records.  

The Board also notes that the Veteran's seizure disorder is 
rated under the General Rating Formula for Major and Minor 
Seizures, which distinguishes between major and minor 
seizures.  See 38 C.F.R. § 4.124a.  Note (1) provides that a 
major seizure is characterized by the generalized tonic-
clonic convulsion with unconsciousness.  Note (2) provides 
that a minor seizure consists of a brief interruption in 
consciousness or conscious control associated with staring or 
rhythmic blinking of the eyes or nodding of the head ("pure" 
petit mal), or sudden jerking movements of the arms, trunk, 
or head (myoclonic type) or sudden loss of postural control 
(akinetic type).  Id.  

Although the Veteran reported at the October 2009 VA 
examination that he was having approximately three tonic 
clonic seizures and 30 partial seizures per month, the Board 
is unable to verify the frequency of his self-reported 
seizures based on a review of his VA treatment records.  
Specifically, the Board is unable to determine whether each 
of the seizures noted therein are "major" or "minor" 
seizures, pursuant to the definitions set forth in the VA 
regulations.  See 38 C.F.R. § 4.124a.  As this case is being 
remanded for other matters, the Agency of Original 
Jurisdiction (AOJ) now has the opportunity to schedule 
Veteran for a new VA examination to further evaluate the 
nature and severity of his seizure disorder and to assess the 
frequency of his seizures, both major and minor, based on the 
history shown his VA treatment records.

With respect to the Veteran's claim of service connection for 
residuals of seizure medication, the Board finds this issue 
to be inextricably intertwined with issue of increased rating 
for a seizure disorder.  See Harris v. Derwinski, 1 Vet. App. 
180 (1991).  Therefore, the Board cannot fairly proceed in 
adjudicating this issue until any outstanding matter with 
regard to the Veteran's increased rating claim has been 
resolved.

Moreover, the Board observes that the regulation also 
provides the following guidance regarding epilepsy and 
unemployability:  (1) Rating specialists must bear in mind 
that the epileptic, although his or her seizures are 
controlled, may find employment and rehabilitation difficult 
of attainment due to employer reluctance to the hiring of the 
epileptic.  (2) Where a case is encountered with a definite 
history of unemployment, full and complete development should 
be undertaken to ascertain whether the epilepsy is the 
determining factor in his or her inability to obtain 
employment.  (3) The assent of the claimant should first be 
obtained for permission to conduct this economic and social 
survey.  The purpose of this survey is to secure all the 
relevant facts and data necessary to permit of a true 
judgment as to the reason for his or her unemployment and 
should include information as to: (a) Education; (b) 
Occupations prior and subsequent to service; (c) Places of 
employment and reasons for termination; (d) Wages received; 
(e) Number of seizures.  (4) Upon completion of this survey 
and current examination, the case should have rating board 
consideration.  Where in the judgment of the rating board the 
veteran's unemployability is due to epilepsy and jurisdiction 
is not vested in that body by reason of schedular 
evaluations, the case should be submitted to the Director, 
Compensation and Pension Service.  38 C.F.R. § 4.124a.

The record reflects that the Veteran retired in approximately 
2003 due to his seizure disorder and PTSD.  See VA 
examination report, October 2009.  In this regard, the 
evidence suggests that the Veteran may be unemployable and 
that his epilepsy may be a contributing factor to such 
unemployability.  As such, if the Veteran consents, an 
economic and social survey should be conducted in accordance 
with 38 C.F.R. § 4.124a.

Finally, the Board notes that the Veteran is service-
connected for not only a seizure disorder, but also PTSD, 
evaluated as 30 percent disabling, and diplopia, evaluated as 
10 percent disabling.  In light of the October 2009 
examination report, which shows the Veteran's retirement is 
related to his seizure disorder and PTSD, the Board finds 
that the issue of entitlement to TDIU has been reasonably 
raised by the record.  See Roberson v. Principi, 251 F.3d 
1378, 1384 (Fed. Cir. 2001) (once a veteran submits evidence 
of medical disability and additionally submits evidence of 
unemployability, VA must consider total rating for 
compensation based upon individual unemployability).  The 
U.S. Court of Appeals for Veterans Claims recently held that 
a request for TDIU is not a separate claim for benefits, but 
rather involves an attempt to obtain an appropriate rating 
for a disability or disabilities, either as part of the 
initial adjudication of a claim or, if a disability upon 
which entitlement to TDIU is based has already been found to 
be service connected, as part of a claim for increased 
compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453 
(2009).  If the claimant or the record reasonably raises the 
question of whether the Veteran is unemployable due to the 
disability for which an increased rating is sought, then part 
and parcel to that claim for an increased rating is whether a 
total rating based on individual unemployability as a result 
of that disability is warranted.  Id at 455.  As the AOJ has 
not yet considered whether the Veteran is entitled to TDIU, 
the issue must be remanded to the AOJ for consideration.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should provide the Veteran 
with a letter satisfying the duty to 
notify provisions with respect to his 
claim of entitlement to TDIU.

2. The Veteran should also be asked to 
consent to an economic and social survey. 
If the Veteran consents, a survey, as 
described in 38 C.F.R. § 4.124a, should 
be conducted.

3. The AOJ should obtain all missing VA 
treatment records for the periods from 
August 2005 to February 2006, March 2007 
to July 2007 and December 2007 to 
November 2008.  Any other outstanding VA 
treatment records since October 2009 
relating to the Veteran's seizure 
disorder should also be obtained.  All 
efforts to obtain these records should be 
documented in the claims folder. 

If the RO is unable to secure these 
records, it must notify the Veteran and 
(a) identify the specific records it is 
unable to obtain; (b) briefly explain the 
efforts that it made to obtain those 
records; (c) describe any further action 
to be taken with respect to the claim; 
and (d) notify the Veteran that he is 
ultimately responsible for providing the 
evidence.  38 U.S.C.A. § 5103A(b)(2) 
(West 2002); 38 C.F.R. § 3.159(e)(1) 
(2009).  

4. The AOJ should then schedule the 
Veteran for an appropriate VA examination 
to assess the current nature and severity 
of his service-connected seizure 
disorder.  The entire claims file must be 
made available to the examiner prior to 
the examination, and the examiner must 
note in the examination report that the 
file was reviewed.  

In particular, the examiner should review 
the history of reported seizures, as 
reflected in the VA treatment records, 
and determine the approximate frequency 
of seizures shown.  In doing so, the 
examiner should distinguish between the 
frequency of major seizures and minor 
seizures.  The examiner should be mindful 
that a major seizure is characterized by 
the generalized tonic-clonic convulsion 
with unconsciousness, and a minor seizure 
consists of a brief interruption in 
consciousness or conscious control 
associated with staring or rhythmic 
blinking of the eyes or nodding of the 
head ("pure" petit mal), or sudden 
jerking movements of the arms, trunk, or 
head (myoclonic type) or sudden loss of 
postural control (akinetic type).  38 
C.F.R. § 4.124a.  

Any appropriate testing should be 
conducted, and the results reviewed, 
prior to the final opinion.  The examiner 
should describe all findings in detail, 
and should explain the rationale for any 
conclusions reached.  

5. Thereafter, the AOJ should 
readjudicate the claims for an increased 
rating for a seizure disorder and service 
connection for residuals of seizure 
medication.  In doing so, the AOJ should 
consider whether the Veteran is 
unemployable due to his seizure disorder 
and follow the guidance set forth under 
38 C.F.R. § 4.124a for epilepsy and 
unemployability.  The AOJ should also 
consider whether the Veteran's residuals 
of seizure medication may be evaluated as 
part of his service-connected seizure 
disorder under a separate diagnostic 
code.  

6. If necessary, following the completion 
of the aforementioned development 
actions, the AOJ should also provide the 
Veteran with an examination to determine 
the effects of his service-connected 
seizure disorder, PTSD and diplopia on 
his ability to maintain employment 
consistent with his education and 
occupational experience.  The claims file 
must be made available to the examiner 
for review in conjunction with the 
examination.  All necessary special 
studies or tests are to be accomplished.  
The examiner must elicit from the Veteran 
and record for clinical purposes a full 
work and educational history.  Based on a 
review of the case and the claims file, 
the examiner must provide an opinion as 
to whether the Veteran's service-
connected disabilities alone preclude him 
from securing and following substantially 
gainful employment consistent with his 
education and occupational experience.  
All opinions provided must include an 
explanation of the bases for the opinion.  
If the requested opinion cannot be made 
without resort to speculation, the 
examiner must state this and specifically 
explain why an opinion cannot be provided 
without resort to speculation.  

7. Thereafter, the AOJ should adjudicate 
the issue of whether TDIU is warranted.  
If the benefits sought on appeal, namely 
increased rating for a seizure disorder, 
service connection for residuals of 
seizure medication and TDIU, are not 
granted, the Veteran and his 
representative should be furnished an 
SSOC and afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


